The Court:
Appeal from the judgment in a street assessment case, and from the order denying a motion for a new trial. The notice of intention designated that the motion would be made upon the pleadings and a statement of the case, and upon the grounds that the evidence was insufficient to justify the decision, and that the decision is against law.
But the alleged statement, as settled and filed, contained no specification of particulars in which the evidence was deemed insufficient, nor any specification of particular errors of law occurring at the trial and excepted to by the appellant; it must, therefore, be disregarded. And as the Court below found that there was no publication of the resolution of intention according to law, there is no prejudicial error in the judgment roll..
Judgment and order affirmed.